Citation Nr: 0602969	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
eardrum perforation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1946 to September 1947.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Philadelphia, Pennsylvania RO.  In 
January 2006, the veteran testified at a Travel Board hearing 
before the undersigned; a transcript of the hearing is of 
record.  At the hearing the undersigned granted the veteran's 
motion to advance this matter on the Board's docket due to 
the veteran's advanced age.   


FINDING OF FACT

It is reasonably shown that scarring on the veteran's left 
eardrum is a residual of a perforation in service. 


CONCLUSION OF LAW

Service connection for left eardrum scarring as a residual of 
a perforation in service is warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

As the veteran is not prejudiced by the favorable decision 
below, the Board finds no reason to belabor the impact of the 
VCAA on this matter.   

I. Factual Background

The veteran's military occupational specialty (MOS) was small 
arms weapons mechanic.  His service medical records, 
including his July 1947 separation examination report, do not 
mention any complaints, findings, or diagnoses pertaining to 
the left ear.  

On January 2005 VA examination, the veteran reported that he 
was informed at the time of his discharge from service that 
his left tympanic membrane was perforated.  He also reported 
substantial exposure to noise in service, as well as pre and 
post-service industrial noise exposure.  On examination there 
was left tympanic membrane scarring, suggesting previous 
perforation.  The examiner opined that the veteran's reported 
history of military noise exposure and military occupation 
specialty as a small arms mechanic would suggest that the 
perforation was the result of impact noise.  However, all of 
this was speculation without a review of service medical 
records (The examiner did not have the veteran's claims 
folder available for review).   

At the January 2005 Travel Board hearing, the veteran 
testified that he was examined at a Camp Stoleman [sic] prior 
to discharge and was advised that he had a perforated 
eardrum.  He stated that he did not do anything about it.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's MOS suggests that he was indeed exposed to 
noise trauma in service (i.e., test-firing weapons).  January 
2005 VA examination revealed tympanic scarring which was 
considered consistent with a healed perforation, and that 
finding tends to confirm the veteran's allegations.  It is 
quite conceivable that a separation examination may have 
overlooked a (nondisabling) healed membrane perforation.  The 
evidence of record tends to support (and not contradict) the 
veteran's claim, and presents no reason to doubt his 
accounts.  Resolving remaining reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
left tympanic membrane scarring as a result of a perforation 
in service is warranted.


ORDER

Service connection for left tympanic membrane scarring as a 
residual of a left eardrum perforation is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


